       Case: 3:08-cv-00215-bbc Document #: 20 Filed: 07/28/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
UNITED STATES OF AMERICA
                                                              ORDER
                            Plaintiff,
                                                              04-cr-127-bbc
              v.

MARK F. BRUMMITT,

                            Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

MARK F. BRUMMITT,                                               ORDER

                            Plaintiff,
                                                               08-cv-215-bbc
                v.


UNITED STATES OF AMERICA,

                            Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Plaintiff Mark F. Brummitt has asked the court to seal all of his records. Dkt. #137,

case no. 04-cr-127. Although he does not say so, I assume that he intends his request to

apply to both his criminal case, 04-cr-127, and to his civil case, 08-cv-215. The request will

be denied because apart from saying that it is “hazardous” for him when people access his

records on the law library computer, he has made no showing why this court should take this

unusual step.



                                              1
       Case: 3:08-cv-00215-bbc Document #: 20 Filed: 07/28/20 Page 2 of 3



       The public’s right of access to court proceedings and documents filed with the court

is well-established. Bond v. Utreras, 585 F.3d 1061, 1073 (7th Cir. 2009); Grove Fresh

Distribs., Inc. v. Everfresh Juice Co., 24 F.3d 893, 897 (7th Cir. 1994). “This right is

derived from the common-law principle that courts are public institutions that operate

openly—a principle codified at 28 U.S.C. § 452—and judicially imposed limitations on this

right are subject to the First Amendment.” Bond, 585 F.3d at 1073. “Public scrutiny over

the court system serves to (1) promote community respect for the rule of law, (2) provide

a check on the activities of judges and litigants, and (3) foster more accurate fact finding.”

Grove, 24 F.3d at 897. However, the presumption of access “is rebuttable when it is

demonstrated that suppression is necessary to preserve ‘higher values’ and when the

suppression is ‘narrowly tailored’ to serve those interests. Id. (quoting Press Enterprise Co.

v. Superior Court, 464 U.S. 501, 510 (1948)). See also Bond, 585 F.3d at 1074 (court may

shield certain documents from public when there is good cause to do so).

       Brummitt says that he has had several beatings, but he has failed to explain what this

has to do with people having access to his court records. He also has not made a showing

that sealing his court records would “preserve higher values” or accomplish any other valid

goal. Therefore, his motion must be denied.



                                          ORDER

       Defendant Mark F. Brummitt’s motion to seal the records in case nos. 04-cr-127-bbc




                                              2
      Case: 3:08-cv-00215-bbc Document #: 20 Filed: 07/28/20 Page 3 of 3



and 08-cv-215-bbc, dkt. #137, is DENIED.

      Entered this 28th day of July, 2020.

                                        BY THE COURT:


                                        /s/
                                        __________________________
                                        BARBARA B. CRABB
                                        District Judge




                                             3
